Case 1:19-cr-20085-MGC Document 80 Entered on FLSD Docket 05/15/2020 Page 1 of 2


        > nC                                           Avu.'. o x .-
                                                                   o%
                                                                    t     -   - .                              -           + i tn                                  Dc              -




      htos-7-
            è-* * w-- - --                                                                                         - --                     -> t52222
                         .-       .           - - --   -       -     -.             - - --   -   - -- -   .        -   -                -   ktk
                                                                                                                                             .
                                                                                                                                               kl
                                                                                                                                              o ok
                                                                                                                                                 .
                                                                                                                                                 .)l
                                                                                                                                                   ukl
                                                                                                                                                     ..
                                                                                                                                                      î
                                                                                                                                                      J,
                                                                                                                                                       :r
             qocwb.tv '
                      k-o-
                       UicG-mv
                             '--W sa-j-ckx
                                         c om                  - -



          Y           A î        > >
     ,
      X - . o.o          o-        îo aqsoj. . . -                                                                     -
                                                                                                                                                           -




     Wh'ûpî'!
            ,c-zx/3it
                    O.
                     kA-M'M)G .-y-
                                 h--v
                                    --lr % eW--W -.-
                                                i          k                                     LO                            -   -                 ! f               -       -



         sv          -            oe                           Ao Ooakcw 0- t jq-ok .
                                                                                    -
                                                                                    z.>      w




         '
                     - t9v u xz TAmpt>uA- -                                                                                                                -
         kv'                                                                    czou et--qorA-
                                                                                             x n- .co ><
                              e'so                         0 +            >         -   >        e'cit.:                                     C&.
                                  .
                                      a                                   t              gue c--- D t%
                                                                                                     -
                                                                                                   - .                                       b f> G .                      -   -




             -   -   kpïomt
                          yv p--                                                        t s--> kge.a%'rM :0            -                                        .              -



             - a'n w j floh c. ecéo oo yuc lro>                                                                                                                Ao
             G+ Iv U        à        V c u cr ct< o o                                                                      -                                                       -




             %.
              U roj--qbWc cv N l'G                                                                                                           G CDFL

       k> =                   -           -        V e wo                                    =x>                           < & - -------
             ïse,o                                œ            œro .
                                                                   %                                      A.
                                                                                                           mf$,                    & C< 1w&                        -               -




                                                                                    Cçe.k            -        S4 :-1-: - to4 .
                              G           -l%-
                                             - ZOOYV - UâV V AE&G
                                                  -                                                                                    C O &W                  .
                                                                                       -'
                                                                                       çNcj
            Case 1:19-cr-20085-MGC Document 80 Entered on FLSD Docket 05/15/2020 Page 2 of 2>p g o
                                                                                       : :r
                                                                                       -
                                                                                         j çe    c-
                                                                                       > 5o -<t''y
                                                                                             1               .
      / c(
         N
      y
      1
         o >
      ') x < ) j                                                                       t:    --               &
                                                                                                              e .
                                                                                                                'D
                                                                                                                p
      $nm
        #At-
      i >-m
           nok
             oe,
               jv.)                                                                                   ,
                                                                                           kx H r 'j 'Q
          h <=   /
          h >                                                                              5
                                                                                           -
                                                                                             D                -x
                                                                                                               '
                                                                                                                ',
                                                                                                                 e'
                                                                                                              >                      D
            c
            œ
            k
            œ
            O
            œ                                        (z1
                                                     û)
                                                     1#.
                                                     M
                                                     (D
                                                      l
                                                     e'
                                                     G)
                                                     e****
                                                     . .
                                                     '..J
      m                                              ùl
    * >
    > Q
  * m
                                                             %
                                                             ys. >
                                                             j,
                                                              y
                                                              ,   ggjy 6y.
                                                                 jt      .(&
                                                                           ,
                                                                           1-
                                                                           4.
                                                                            .*.,
                                                                              *.
                                                                               4
                                                                               0..,,

  D œ
    *
                                                             J    O >.
                                                             A s g >
                                                                       < r
t' =
C
                                                             9 V u f%
                                                             *
/
 z,:
ar
   ..
   j.j
 y ''#'                                                                        .   e
                                                             @ j,u,
                                                                 T#
                                                                  -   .
                                                                                                                                 '
                                                                                                                                 j-4
                                                                                                                                   a'
                                                                                                                                    .
                                                                                                                                 -4

                                                             <
                                                             er PVX#                              '



                                                                                                              t>.4 ../.(
                                                                                                                   ..  '..           .Q
                                                                                                                                        ?'k

                                                                          & >                                    .'
                                                                                                                 a.
                                                                                                                            .a
                                                                                                                                     ék'
                                                                                                                                 J f'.
                                                                                                                                      -
                                                                                                                                      .1
                                                                                                                                        .

                                                                              k l
                                                                          .F     D'
                                                                                 V
                                                                          O      c
                                                                          7y
                                                                          -     n,                        .
                                                                                                            f ... .e
                                                                                                          l.*.ne
                                                                                                          J:.6 .s
                                                                                                                 wm .a,g..
                                                                                                                1.T'G '
                                                                                                                      !.>hW.' .
                                                                                                                           .  '*
                                                                                                                               :ê
                                                                                                                                .;
                                                                                                                                      .

                                                                                                               J. )CI, .   :
                                                                                                                           .
                                                                          QL    =o                        '
                                                                                                          .'    .$W
                                                                                                                  OJ
                                                                                                                  w m,
                                                                                                                 # 2#'j
                                                                                                                         ..k
                                                                                                                           q

                                                                          ,,    V                                .
                                                                                                                     '
                                                                                                                     .
                                                                                                                      +.N
                                                                                                                      %.'y'
                                                                                                                      r>.
                                                                                                                     y .
